UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 17-7182


ALTONY BROOKS,

                     Plaintiff - Appellant,

              v.

SGT DAVENPORT; OFC LEDWELL; WARDEN STEVENSON; WARDEN
SUTTON; CAPTAIN PACK; LIEUTENANT CARTER,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Patrick Michael Duffy, Senior District Judge. (9:15-cv-03195-PMD)


Submitted: March 19, 2018                                            Decided: May 2, 2018


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Altony Brooks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Altony Brooks appeals the district court’s orders accepting the recommendation of

the magistrate judge, granting summary judgment to defendants, dismissing his 42 U.S.C.

§ 1983 (2012) complaint and denying his motion to reconsider. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court, Brooks v. Davenport, No. 9:15-cv-03195-PMD (D.S.C. Sept. 29, 2016 &

Aug. 4, 2017), but modify the order granting summary judgment to reflect that dismissal

of all claims is without prejudice. We deny Brooks’ motions to appoint counsel and to

reconsider, and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                            AFFIRMED AS MODIFIED




                                           2